Citation Nr: 0609935	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master of Business Administration degree.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying entitlement to Chapter 31 sponsorship for the 
veteran's pursuit of a program of education leading to the 
award of a Master of Business Administration (MBA) degree.

The Board remanded the claim in November 2003 and December 
2004 for certain development.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

The record raises the issue of entitlement to a total 
disability evaluation on the basis of individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 

REMAND

As indicated in the Introduction, this claim was remanded for 
the second time to the RO in December 2004.  Sadly, the Board 
finds that some of the ordered development remains to be 
sufficiently completed.  Accordingly, remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In this appeal, the veteran asserts that he is entitled to an 
additional program of vocational rehabilitation training for 
his pursuit of an MBA degree, notwithstanding his prior 
receipt of Chapter 31 benefits which enabled him to obtain a 
Bachelor of Business Administration degree in 2001.  The 
underlying reasoning is that, despite his good-faith efforts 
to obtain suitable employment in his chosen field, he was 
unable to do so and advanced training is needed to ensure a 
competitive advantage over other job applicants.  In this 
regard, the veteran notes that he cannot compete with other 
individuals with undergraduate degrees who are less than 30 
years of age and able-bodied.  It is also argued that a 
change for the worse with respect to his service-connected 
disabilities warrants further Chapter 31 training.

Pursuant to the Board's December 2004 remand, the veteran was 
to be afforded a VA orthopedic examination in order to assess 
the current severity of his service-connected right foot 
hammertoes, as well as his low back and knee disorders.  Such 
an examination was conducted in May 2005.  The examiner was 
requested to respond to the following:  "Is it at least as 
likely as not that the veteran's service- connected 
disabilities alone preclude him from performing full- time 
employment as a management trainee, sales manager or systems 
analyst?"  The remand also specifically stated:  "Use by 
the examiner of the "at least as likely as not" language in 
formulating a response to the foregoing is required."  
Review of the examination report shows that the examiner 
opined that the veteran was "not fit for physical employment 
due to [his] back, knee [and] ankle problems," and added 
that the veteran was "employable for light desk job as the 
present case manager's job where he does not have to lift 
heavy objects or to do repeated bending."  The specific 
opinion sought was not, however, provided by the VA examiner.  
As such, remand is again required.

Also pursuant to the Board's December 2004 remand, the 
following development was requested to be undertaken:  

4.  Subsequent contact with the veteran's 
current VA counseling psychologist should 
be initiated in order to ascertain what 
physical and mental capabilities are 
required of the occupation for which the 
appellant previously was found 
rehabilitated.  Note that the 
individualized written rehabilitation 
plan of April 1999 reflected a program 
goal of employment as a systems analyst, 
with the individualized employment 
assistance plan of January 2001 and an 
amendment of February 2001 showing 
employment objectives of management 
trainee and sales operation/manager, with 
reference to the Dictionary of 
Occupational Titles, Number 189, 
Miscellaneous Managers Officials.

Also, the counselor must determine in 
what way the occupation for which the 
veteran previously was found 
rehabilitated under Chapter 31 is 
suitable for him, given his specific 
employment handicap and capabilities.

Finally, the counselor should, in 
addition, ascertain whether an MBA degree 
is generally considered to be a 
prerequisite for entry level employment 
in the occupation for which Chapter 31 
training was previously undertaken by the 
veteran. The basis for such findings must 
be fully detailed.

Review of the record shows that while a December 2005 
supplemental statement of the case (SSOC) indicates that the 
lead Vocational Rehabilitation Counselor interviewed the 
veteran on June 3, 2005, and while a July 2005 SSOC contains 
references to certain quoted language apparently uttered by 
the veteran in the course of that interview, the record is 
devoid of the requested responses by the counselor which were 
sought as part of the December 2004 remand.  Namely, the 
record does not show that the counselor either "determine[d] 
in what way the occupation for which the veteran previously 
was found rehabilitated under Chapter 31 is suitable for him, 
given his specific employment handicap and capabilities," or 
that the counselor "ascertain[ed] whether an MBA degree is 
generally considered to be a prerequisite for entry level 
employment in the occupation for which Chapter 31 training 
was previously undertaken by the veteran."  In other words, 
the requested "basis for such findings" is not "fully 
detailed" to permit appellate review.  As such, remand is 
again required.

While remand is required, the Board does not find that the 
decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006), is applicable to this 
matter.  That is, in this case, there is no need to discuss 
how the appellant's service connected disorders are rated 
under the rating schedule and how an effective date is 
assigned for a grant of service connection or increased 
rating.  Therefore no Dingess development is in order.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The May 17, 2005 VA medical 
examination report prepared by S. Dey, 
M.D., should be returned to him for the 
preparation of an addendum.  Dr. Dey 
should respond to the following specific 
question:  

Is it at least as likely as not that 
the veteran's service-connected 
disabilities alone preclude him from 
performing full- time employment as 
a management trainee, sales manager 
or systems analyst?

Use by Dr. Dey of the "at least as 
likely as not" language in formulating a 
response to the foregoing is required.

2.  In the event Dr. Dey is unavailable, 
the veteran must be afforded a VA 
orthopedic examination in order to assess 
the current severity of his service-
connected right foot hammertoes, as well 
as his low back and knee disorders, and 
their impact upon his vocational goal of 
obtaining and maintaining employment as a 
management trainee, sales manager or 
systems analyst.  The vocational 
rehabilitation and the claims folders 
must be made available to the examiner 
for review prior to any examination.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth and the examiner 
should specifically set forth any and all 
work-related limitations resulting from 
the veteran's service-connected 
disabilities.

Therefore the examiner is to address 
whether is at least as likely as not that 
the veteran's service-connected 
disabilities alone preclude him from 
performing full-time employment as a 
management trainee, sales manager or 
systems analyst?

Use by the examiner of the "at least as 
likely as not" language in formulating a 
response to the foregoing is required.

3.  The lead Vocational Rehabilitation 
Counselor who conducted the June 3, 2005 
interview of the veteran should provide 
responses to the following queries:  

a.  Determine in what way the 
occupation for which the veteran 
previously was found rehabilitated 
under Chapter 31 is suitable for 
him, given his specific employment 
handicap and capabilities.

b.  Ascertain whether an MBA degree 
is generally considered to be a 
prerequisite for entry level 
employment in the occupation for 
which Chapter 31 training was 
previously undertaken by the 
veteran.  

The basis for such findings must be fully 
detailed.

If the above-requested questions can not 
be answered without the veteran being 
interviewed again, such interview must be 
scheduled.  

4.  Thereafter, the RO should then review 
the evidence of record and re-adjudicate 
the issue on appeal.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination.  

5.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached, and provide the 
appellant and his representative with an 
opportunity to respond.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand this claim must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

